Citation Nr: 0714990	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-01 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to June 
1957 and from June 1959 to May 1963, with both periods of 
service in the United States Navy.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the veteran's 
application to reopen his previously denied claim of 
entitlement to service connection for a chronic low back 
disability for failure to submit new and material evidence.  
During the course of the appeal, the RO determined in a 
November 2003 decision that new and material evidence 
pertinent to the claim for VA compensation for a low back 
disability was submitted and reopened the claim for a de novo 
review on the merits.  In April 2006, the Board remanded the 
case for additional evidentiary and procedural development.  
Following this development, the RO denied the claim for VA 
compensation for a chronic low back disability in a December 
2006 rating decision.  Thereafter, the case was returned to 
the Board and the veteran now continues his appeal.


FINDINGS OF FACT

Chronic lumbar strain had its onset during active duty.


CONCLUSION OF LAW

Chronic lumbar strain was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
As will be further discussed below, because this claim is 
being granted in full, the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
deemed to have been fully satisfied.  

The Board notes that it will consider evidence in its 
adjudication of this appeal that the veteran has not waived 
his right to have reviewed in the first instance by the 
agency of original jurisdiction.  To the extent that this 
constitutes prejudice, the Board finds that this is harmless 
error in view of the fact that this appellate decision grants 
the full benefit sought on appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual background and analysis

The veteran's service medical records show that during 
enlistment examination in June 1959, prior to entry into his 
second period of active duty, he was noted to have slight 
shortening of his left lower extremity with a compensatory 
scoliosis of his spine.  The condition was not considered to 
be disabling and he was admitted for military service.  
During service, in December 1960, he was treated for 
complaints of left kidney pain with chills and pain in the 
low back.  Urinalysis was negative, and he was diagnosed with 
lumbar strain.  However, separation examination in April 1963 
shows normal findings with respect to his spine and 
musculoskeletal system.  

In oral testimony and in his historical accounts to his 
treating physicians, the veteran related that his duties 
during military service required that he perform a 
substantial amount of heavy lifting to move naval ordnance, 
which strained his lower back.  He related that he worked in 
post-service jobs that involved high levels of physical 
exertion, and that he consulted chiropractors and physicians 
to help relieve his frequent episodes of low back symptoms so 
that he could maintain his employment.  

The veteran's documented medical history shows that as early 
as June 1979, the veteran sought treatment for acute lumbar 
subluxation.  In 1980, he received manipulative therapy from 
a private chiropractor for treatment of his low back 
complaints.  The objective medical evidence thereafter 
indicates that he sustained several supervening traumatic 
back injuries post-service.  He sustained a work-related low 
back injury in February 1983, while lifting heavy barrels of 
asphalt in the employ of the Georgia Pacific Company, which 
resulted in a herniated nucleus pulposus at the L4-5 
vertebrae, and necessitated surgical treatment with a lumbar 
laminectomy and diskectomy in 1984.  The medical history 
shows that afterwards, the veteran only obtained temporary 
relief from his low back symptoms, and that the low back 
disability continued to worsen.  He subsequently underwent 
three more additional surgical procedures in late 1984, in 
early 1985, and in late 1986, which included laminectomies, 
diskectomies, and an interbody vertebral fusion at L4-5.  
However, the fusion failed and the veteran continued to 
suffer chronic low back pain with limitation of function and 
use to the present day.

In support of his claim, the veteran submitted evidence that 
included correspondence dated March 2003 from his private 
chiropractor, Don A. Rice, D.C., who stated that "(i)t is my 
professional opinion that (the veteran) has a significant 
spinal degenerative condition that is definitely linked to 
the 1960 (low back) injury (in service)."  

The veteran also submitted a statement from his private 
physician, Richard David, M.D., who stated that "(The 
veteran) has been disabled (by) back problems for many years.  
He has had 4 back surgeries dated 1984, 1984 and 2 in 1986.  
His back problems started while serving in the US Navy.  I 
have reviewed records dated 12/14/60 which attest to this 
fact."

In May 2006, the veteran's claims file and his pertinent 
clinical history were reviewed by a VA physician.  The 
physician noted the aforementioned facts, including the 
opinions of the veteran's private chiropractor and physician, 
and presented an opinion which stated, in pertinent part, the 
following:

"Neither Don Rice, D.C., nor Richard David, M.D., 
clearly stated they thought the (veteran's) 
current back trouble was caused by his service low 
back problem, but rather they thought it was 
linked to, or started with, the low back problem 
in the Navy.  

From my viewpoint, . . . I would think that (the 
veteran's duties in service which involved heavy 
lifting) over an extended period would be a little 
more than the average stress a back takes.  I 
certainly do not think that incident in the 
service and/or his service career totally caused 
his back problem.  I believe the industrial injury 
that led to his surgery would be more important.  
I would probably compromise and state the service 
work and episode (of lumbar strain) were 
contributory and estimate its (sic) contributions 
at 25 percent.  I do not know what the exact 
intent of Dr. Rice and Dr. David was, but if their 
intent was to express a viewpoint that all of the 
(veteran's) current back trouble is due to that 
problem in the service, I disagree with both of 
them."

In correspondence dated in January 2007, the veteran's 
treating physician at VA presented the following opinion:

"(The veteran) is under my care for . . . chronic 
low back pain.  I reviewed his military records.  
Specifically there is an entry from 16 Dec 1960 
indicating medical treatment of back injury 
incurred on active duty.  

He is having ongoing back pain and has undergone 
multiple surgeries and consultations for this 
chronic back condition.

It is my medical opinion that (the veteran's) back 
pain condition is at least as likely as not to be 
related to injury incurred in military service."

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of low back pain in service 
will permit service connection for a chronic orthopedic 
disability, first shown as a clear-cut clinical entity, at 
some later date.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the identity of the 
chronic disease is established during active duty, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

The Board has considered the evidence and finds that it is in 
a state of relative equipoise with respect to the issue of 
whether onset of a chronic low back disability occurred 
during the veteran's second period of active duty.  From the 
private chiropractic and medical opinions of Drs. Rice and 
David, respectively, and the opinions of the VA physicians 
presented in May 2006 and January 2007, the aggregate nexus 
picture that can be distilled from their content indicates 
that it is as likely as not that chronic lumbar strain was 
incurred in service in December 1960.  According the 
veteran's credible accounts, chronic lumbar strain continued 
to be manifested by complaints of low back pain in the years 
immediately following his discharge from active duty in May 
1963.  These symptoms were treated with occasional 
manipulative chiropractic therapy and physicians' 
consultations.  The state of his low back disability worsened 
as a result of a non-service-related supervening traumatic 
injury in February 1983, which required multiple surgeries at 
the site of his L4-5 vertebrae in what were ultimately 
unsuccessful efforts to reduce or relieve his low back 
symptoms that resulted from his post-service low back injury.  

In view of the foregoing discussion, and resolving all doubt 
in favor of the veteran, the Board concludes that service 
connection is warranted for chronic lumbar strain.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This award is 
subject to the applicable law and regulations that govern 
awards of VA compensation.  See 38 C.F.R. § 3.400 (2006).    
However, the Board advises the RO that this allowance is 
qualified: The award of service connection is only for that 
part of the veteran's low back disability that is 
attributable to military service, and is separate from the 
physical impairment attributable to the supervening traumatic 
low back injury of February 1983 and its associated multiple 
surgeries at L4-5.  In this regard, the Board cites the May 
2006 VA examiner's opinion, who stated that he believed that 
all of the veteran's current back problems were not due to 
military service, and that the in-service low back injury 
only contributed to 25 percent of his current low back 
disability.  Therefore, on medical examination to assess the 
severity of the veteran's low back disability, the RO should 
have the medical examiner determine, to the extent that this 
is possible, which part of the veteran's current low back 
disability is due to chronic lumbar strain incurred in 
military service (i.e., which part is distinguishable from 
impairment associated with his traumatic low back injury of 
February 1983) and then rate the disability accordingly.  If 
the examiner is unable to separate the veteran's service-
related low back disability from that which is related to the 
post-service low back injury of February 1983, he should so 
state.


ORDER

Service connection for chronic lumbar strain, to be medically 
distinguished from lumbosacral impairment attributable to the 
veteran's history of an intercurrent traumatic low back 
injury in February 1983, is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


